Citation Nr: 1140140	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO. 09-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a July 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has been unable to secure or maintain substantially gainful employment as a result of PTSD, rated as 70 percent disabling, for the period from June 11, 2007, forward.


CONCLUSION OF LAW

The criteria for a TDIU are approximated for the period from June 11, 2007, forward. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD, rated as 70 percent disabling effective from June 11, 2007, forward, and considered apart from residuals of two strokes, renders him unable to secure or maintain substantially gainful employment. The Board therefore grants the Veteran's claim for a TDIU.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in below, sufficient evidence is of record to grant the Veteran's claim for a TDIU. Therefore, no further notice or development is needed with respect to this matter. 




Merits of the Claim

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Because the Veteran is in receipt of a 70 percent schedular initial rating for PTSD the period from June 11, 2007, forward, the schedular criteria for a TDIU are met. The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD. Id.

Post-service Veteran experienced two strokes, one in 1981 and one in 1998. Medical evidence of record indicates he largely lost the use of one hand after the first stroke and could no longer maintain his previous occupation as a coal miner. A letter from a private neurologist in July 1999 also reflects possible diagnoses of multiple sclerosis and a brain tumor. As of July 1999 his private neurologist opined that the Veteran was totally disabled for employment purposes. The Veteran began receiving Social Security Administration (SSA) disability benefits in December 2000. 

At his July 2011 board hearing he stated that even prior to his first stroke he would have serious episodes of PTSD symptoms in the mines; on one occasion a search for him was conducted and he was found crouching in the mine as though he were in Vietnam. In a June 2009 VA Form 9 he reported that after his first stroke he received two years of employment training and rehabilitation, and obtained employment as a custodian for the post office, with extensive accommodations for his mental and physical impairments; and that his second stroke in 1998 rendered him totally unemployable. 

The Veteran first sought treatment for PTSD through VA in June 2007. In July 2007 he was diagnosed by a VA physician and a VA licensed psychologist as having PTSD. A diagnosis of rule out depression due to his medical conditions was also rendered.

At an October 2007 VA examination for the purpose of adjudicating a June 2007 claim for service connection for PTSD, the Veteran was diagnosed as having PTSD related to his combat service in Vietnam. His symptoms were indicated to include nightmares of traumatic events two times weekly; physiological and emotional nervous responses to triggers such as the sound of airplanes (his wife reported that at such times he ducks down), disorientation upon awakening from sleep, including three to four times over the past week; avoiding thoughts of trauma; avoidance of taking out the trash because of its resemblance to a body bag; avoiding being around the firing of guns, 4th of July fireworks, or war movies; spending most of his time in isolation on his front porch; and sleeping only three to four hours per night because he had trouble staying asleep. At the examination the Veteran indicated by history that his job at the post office was going well until he had his second stroke in 1998. 

The October 20007 VA examiner diagnosed the Veteran as having PTSD. He opined that the Veteran had serious symptoms, noting that although the Veteran was physically unable to work, he would experience significant impairment based on PTSD symptoms alone even if he were physically able to work. It was noted that the Veteran sometimes tailgates due to road rage; otherwise he became aggravated with people, but controlled it well. He was noted to spend most of his time around home.

The Veteran was noted to exhibit PTSD-related deficiencies in judgment, such as tailgating, getting aggravated with people, and ducking at the sound of airplanes. He was noted to have deficiencies in thinking, but the examiner found that it was impossible to state with any certainty which are associated with mental health issues and which arise from the history of stroke. Family relations were noted to be generally good. 

The October 2007 VA examiner's diagnosis was chronic PTSD. He elaborated that the Veteran experienced serious symptoms of PTSD. He was found to be unemployable, though all not all of his impairment could reasonably be attributed to PTSD given his history of brain damage from strokes. The examiner assigned a Global Assessment of Functioning of 45 based on the effects of PTSD only, and opined that PTSD symptoms at the current level would cause significant work impairment even if the Veteran were otherwise capable of working.

Later in October 2007, the RO granted the Veteran's claim for service connection for PTSD, and assigned a 70 percent rating effective from June 11, 2007, the date of claim for service connection.

As of that date, the evidence indicated that the Veteran met the schedular criteria for a TDIU and was unemployable at least in significant part due to PTSD. In January 2008 additional VA treatment records were received by the RO, and the RO reconsidered the initial rating in January 2008 but denied a rating in excess of 70 percent. The Board finds that an informal claim for a TDIU had arisen as of October 2007 and therefore that the current appeal pertains to the initial rating period from June 11, 2007, forward. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU will be considered part and parcel of an initial rating claim when such claim is raised by the record).

In a May 2008 addendum opinion, requested by the RO, the examiner asserted that the Veteran "clearly remains employable from the standpoint of his PTSD." The opinion is of diminished probative value when read in the context of the same examiner's October 2007 VA examination report and the Global Assessment of Functioning of 45 (discussed directly below) assigned purely based on PTSD at that time. As the October 2007 report is contemporaneous with examination and personal interview of the Veteran, is much more thoroughly and persuasively reasoned, and is more grounded in substantive medical and employment history and evidence of record, the Board affords the October 2007 VA examiner's report a much greater probative value.

At VA treatment in May 2010, the Veteran was diagnosed as having PTSD and a Global Assessment of Functioning of 48 was assigned.
 
VA treatment records reflect that after the VA examination in October 2007 and initial VA mental health treatment, the Veteran received counseling and group therapy for PTSD at a Vet Center, although the records of treatment at the Vet Center have not been obtained by VA for inclusion in the claims file, as noted in a June 2010 written statement from the Veteran.

The thorough VA examination report in October 2007 assigned a GAF of 45 taking into consideration only symptoms of PTSD. A GAF score of 48 was provided in May 2010, based on a sole Axis I diagnosis of PTSD, and the Veteran was noted to continue weekly meetings at the Vet Center. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores can range from 1 to 100, with 1 being the most severe impairment. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Thus, GAF scores in this case of 45 and 48 are compatible with findings of unemployability; particularly so because the Veteran has good familial relations and maintains contact with a support group; by inference and specifically in October 2007 these GAF scores were based in significant part on impairment of occupational functioning. There is evidence weighing against the claim for a TDIU, including higher GAF scores, generally in the 50s, assigned by VA licensed social workers, but with little or no reasoning and explanation provided by these less extensively trained clinicians for the GAF scores assigned in their brief treatment notes. Also, the May 2008 VA examiner's follow-up opinion provided at the request of the also RO weighs somewhat against the claim for a TDIU. However, these are of diminished probative value when viewed in the context of the highly probative October 2007 VA examiner's opinion and other medical and lay evidence of record.

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to secure or maintain a substantially gainful occupation as a result of service-connected PTSD, for the period from June 11, 2007, forward. Accordingly, entitlement to a TDIU is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU). 


ORDER

Entitlement to a TDIU is granted, effective from June 11, 2007.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


